significant index no o department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jan in re company this letter constitutes notice that a waiver of the minimum_funding_standard for the plan for the plan_year ending date has been granted subject_to the following conditions the company makes contributions to the plan in the amount of dollar_figure following dates by the funding standard of the plan for the plan_year ending these contributions will be applied to meet the minimum and the company makes contributions to the plan i in the amount of dollar_figure following dates by the contributions will be applied to meet the minimum_funding_standard of the plan for the plan_year ending and these the company makes contributions to the plan in amounts sufficient to meet the minimum_funding_standard for the plan for the plan years ending and _by and respectively without applying for a waiver of the minimum_funding_standard the company may pre-fund the contributions described in conditions through and the company provides proof of payment of all contributions described above within days from the date of the contribution to by facsimile at or to the following address of this office you agreed to these conditions in letter dated date sent via facsimile if any one of these conditions is not satisfied the waiver is retroactively null and void this conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which this conditional waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account to zero as of date the company's primary business is to secure state legislation that will safeguard and promote the principles of free collective bargaining and the rights of ' and consumers the company derives most of its income with a per capita tax based upon the number of members who are working the local economy has been in near recession causing the bankruptcy of many employers and the closing of facilities causing the company to lose over big_number members the reduction in members has resulted in smaller operating revenue the company's operating revenues have declined from dollar_figure ending february there is a gain in the operating revenue to dollar_figure short fiscal_year from march the company had significant losses in the fiscal years ending to december _todollar_figure if you project the amount in the ‘over a month period and in the fiscal_year ending february in the fiscal_year the fiscal_year ending showed a small profit the company expects improving economic in order to effect a recovery the company has increased the per capita tax that is charged to each member by conditions to increase membership however according to the information submitted in the request the company has yet to realize a significant increase in membership the company is exploring the possibility of transferring its real_estate holding into the plan currently the company is in the process of having a qualified independent fiduciary review of appraisal on the building before submitting a request to the department of labor while the plan was only funded the company has shown its determination to fund the plan by agreeing to make the ona current_liability basis as of e sec_3 payments as described in the conditions of this waiver hence the waiver of the minimum_funding_standard for the plan_year ending date has been granted subject_to the conditions stated above your attention is called to sec_412 of the code and sec_304 of erisa which ' describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by this plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending date the date of this letter should be entered on schedule b actuarial information we have sent a copy of this letter to the manager ep classification in and to the manager ep compliance unit in authorized representative pursuant to a power_of_attorney on file in this office and to your if you require further assistance in this matter please contact sincerely yours l rp donna m prestia manager employee_plans actuarial group
